1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     THOMAS BRAND,                                 Case No. 3:17-cv-00043-MMD-WGC

10                                   Plaintiff,                      ORDER
             v.
11
      GREG COX, et al.,
12
                                 Defendants.
13

14   I.     SUMMARY

15          This is a prisoner civil rights case. Before the Court is the Report &

16   Recommendation (“R&R”) of Magistrate Judge William G. Cobb (ECF No. 76). Plaintiff

17   Thomas Brand filed an objection (ECF No. 83), to which Defendants Dillyn Keith, Shannon

18   Moyle, and Ronald Mullins responded (ECF No. 88).

19          Additionally before the Court is Defendants’ “Objection to Minutes of Proceedings

20   Dated July 11, 2018” (ECF No. 82). Plaintiff responded. (ECF No. 84.) Plaintiff additionally

21   filed a “motion to file sur-reply” (ECF No. 89) that Defendants moved to strike (ECF No.

22   91). The Court will deny Plaintiff’s motion for leave to file a surreply because it does not

23   advance any substantive argument and violates LR 7-2(b).

24          For the following reasons, the Court overrules both objections. The Court also

25   accepts and adopts Magistrate Judge Cobb’s R&R in full.

26   II.    BACKGROUND

27          Plaintiff is incarcerated in the custody of the Nevada Department of Corrections

28   (“NDOC”) at Lovelock Correctional Center (“LCC”). (ECF No. 76 at 1.) Plaintiff is
1    proceeding with this action pro se under 42 U.S.C. § 1983. (Id. at 2.) Plaintiff’s claims

2    relate to an altercation Plaintiff experienced in culinary at Northern Nevada Correctional

3    Center (“NNCC”) on January 10, 2015, as well as the forms Plaintiff received during the

4    processing of a disciplinary appeal. (Id. at 7, 9.)

5    III.   DEFENDANTS’ OBJECTION TO MINUTES OF PROCEEDING (ECF NO. 82)

6           A.      Legal Standard

7           Magistrate judges are authorized to resolve pretrial matters subject to district court

8    review under a “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A);

9    see also Fed. R. Civ. P. 72(a); LR IB 3-1(a) (“A district judge may reconsider any pretrial

10   matter referred to a magistrate judge in a civil or criminal case pursuant to LR IB 1-3,

11   where it has been shown that the magistrate judge’s ruling is clearly erroneous or contrary

12   to law.”). “This subsection . . . also enable[s] the court to delegate some of the more

13   administrative functions to a magistrate, such as . . . assistance in the preparation of plans

14   to achieve prompt disposition of cases in the court.” Gomez v. United States, 490 U.S.

15   858, 869 (1989). “A finding is clearly erroneous when although there is evidence to support

16   it, the reviewing body on the entire evidence is left with the definite and firm conviction that

17   a mistake has been committed.” United States v. Ressam, 593 F.3d 1095, 1118 (9th Cir.

18   2010) (quotation omitted). A magistrate’s pretrial order issued under 28 U.S.C.

19   § 636(b)(1)(A) is not subject to de novo review, and the reviewing court “may not simply

20   substitute its judgment for that of the deciding court.” Grimes v. City & County of San

21   Francisco, 951 F.2d 236, 241 (9th Cir. 1991).

22          B.      Discussion

23          Plaintiff filed the original Complaint on January 4, 2018. (ECF No. 4.) The Complaint

24   inconsistently alleged that the events giving rise to Plaintiff’s claims occurred at LCC and

25   NNCC, but the attached documents showed that the events occurred at NNCC. (See, e.g.,

26   id. at 1, 4, 16, 42.)

27          Defendants filed a motion to dismiss (ECF No. 25) and a motion for summary

28   judgment (ECF No. 24) on May 25, 2018.

                                                    2
1           Plaintiff then filed a motion for leave to file an amended complaint and attached the

2    proposed amended complaint on July 2, 2018. (ECF Nos. 45, 45-1.) Defendants allege

3    that the proposed amended complaint set forth new allegations to circumvent Defendants’

4    motion to dismiss and motion for summary judgment. (ECF No. 82 at 3.)

5           Judge Cobb held a hearing on several outstanding motions on July 11, 2018, and

6    asked “defense counsel whether the Defendants would prefer to resubmit the motions

7    after the screening of the proposed first amended complaint.” (ECF No. 68 at 1, 3.)

8    Defense counsel moved to withdraw the dispositive motions, which Judge Cobb granted.

9    (Id. at 3.) Judge Cobb then granted Plaintiff’s motion for leave to file an amended

10   complaint. (Id.)

11          Defendants first argue that Magistrate Judge Cobb abused his discretion when he

12   granted Plaintiff’s motion for leave to amend because that motion constituted a vehicle to

13   circumvent dispositive motions. (ECF No. 82 at 6.) Defendants’ argument is puzzling

14   because Defendants moved to withdraw their dispositive motions before Judge Cobb

15   considered Plaintiff’s motion for leave to amend. (ECF No. 68 at 3.) That aside,

16   Defendants overstate the rule. While the Court agrees with Defendants that a “motion for

17   leave to amend is not a vehicle to circumvent summary judgment,” Schlacter-Jones v.

18   Gen. Tel. of Cal., 936 F.2d 435, 443 (9th Cir. 1991), abrogated on other grounds by

19   Cramer v. Consol. Freightways, Inc., 255 F.3d 683 (9th Cir. 2001) (emphasis added), a

20   motion for leave to amend may indeed “circumvent” a motion to dismiss. See, e.g., Rolon

21   v. Catholic Healthcare W., No. 2:12-CV-00110-LRH, 2012 WL 2138133, at *1 (D. Nev.

22   June 12, 2012) (finding a motion to dismiss moot in light of amended complaint). And

23   Defendants argue that the amended complaint cured deficiencies that would have

24   warranted dismissal—not summary judgment. (See, e.g., ECF No. 82 at 7 (“Each of the

25   preceding factual allegations set forth by Plaintiff for the first time in his amended complaint

26   are designed to circumvent Defendant’s argument that Plaintiff failed to allege facts from

27   which an inference could be drawn that Defendants knew of and disregarded an excessive

28   risk to Plaintiff.”) (emphasis omitted).)

                                                    3
1           In addition, leave to amend must be freely given “when justice so requires.” Fed. R.

2    Civ. P. 15(a)(2); DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 185 (9th Cir. 1987). “In

3    exercising its discretion ‘a court must be guided by the underlying purpose of Rule 15—to

4    facilitate a decision on the merits rather than on the pleadings or technicalities.’” DCD

5    Programs, 833 F.2d at 186 (quoting United States v. Webb, 655 F.2d 977, 979 (9th

6    Cir.1981)). Rule 15’s policy of favoring amendments to pleadings should be applied with

7    “extreme liberality” insofar as the motion to amend is not sought in bad faith, does not

8    cause undue delay, does not cause the opposing party undue prejudice, and does not

9    constitute an exercise in futility. Id. The policy of favoring amendments under Rule 15(a)

10   “is applied even more liberally to pro se litigants” than to parties represented by counsel.

11   Eldridge v. Block, 832 F.2d 1132, 1135 (9th Cir. 1987). Given the Ninth Circuit’s instruction

12   of “extreme liberality,” particularly as to pro se litigants, the Court finds that Judge Cobb’s

13   order granting Plaintiff’s motion for leave to amend was not contrary to law.

14          Defendants next argue that Judge Cobb clearly erred when he found that

15   Defendants’ dispositive motions cited the Court’s screening order as authority that the

16   events in the Complaint occurred solely at LCC. (ECF No. 82 at 8.) However, even if Judge

17   Cobb erroneously found that the motions cited the screening order, Defendants have not

18   explained how such a finding harmed them. Nor have Defendants explained how

19   correcting that finding would alter the outcome of Judge Cobb’s orders (1) granting

20   Defendants’ own motion to withdraw their dispositive motions or (2) granting Plaintiff’s

21   motion for leave to file an amended complaint. Accordingly, the Court declines to

22   reconsider Judge Cobb’s order.

23          Defendants next argue that Judge Cobb clearly erred when he found that it was the

24   policy of the AG’s office that an inmate must pay the cost of copies of documents that had

25   been previously produced to Plaintiff. (ECF No. 82 at 9.) Again, Defendants have not

26   explained how this finding harmed them or how it would have altered the outcome of Judge

27   Cobb’s orders. Accordingly, the Court declines to reconsider Judge Cobb’s order.

28          Thus, the Court overrules Defendants’ objections.

                                                   4
1    IV.     PLAINTIFF’S OBJECTION TO R&R (ECF NO. 83)

2            A.     Legal Standard

3            This Court “may accept, reject, or modify, in whole or in part, the findings or

4    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

5    timely objects to a magistrate judge’s report and recommendation, then the court is

6    required to “make a de novo determination of those portions of the [report and

7    recommendation] to which objection is made.” Id. In light of Plaintiff’s objection to the

8    Magistrate Judge’s R&R, this Court finds it appropriate to engage in a de novo review to

9    determine whether to adopt Magistrate Judge Cobb’s R&R. Upon reviewing the R&R and

10   records in this case, this Court finds good cause to adopt the Magistrate Judge’s R&R in

11   full.

12           B.     Discussion

13           Plaintiff’s first objection seems to be a request to add Defendants. Count I of

14   Plaintiff’s amended complaint contains allegations against Defendants Cox, McDaniel,

15   Foster, Baca, Walsh, and Ronald Mullins. (ECF No. 45-1 at 7-9.) Judge Cobb

16   recommended that Plaintiff should be allowed to proceed with an Eighth Amendment

17   failure to protect claim against each of these Defendants. (ECF No. 76 at 8.) In his

18   objection, Plaintiff seeks to add as defendants NDOC commissioners, including Adam

19   Laxalt, Brian Sandoval, and the acting secretary of state. (ECF No. 83 at 2.) Plaintiff also

20   seeks to add director Dzurenda as a defendant and requests a hearing with him present.

21   (Id. at 3.) Plaintiff further alleges that Defendant Moyle spoliated evidence by tampering

22   with video footage. (Id.)

23           To the extent that Plaintiff wishes to add parties to this lawsuit, he again must move

24   for leave to file an amended complaint. Plaintiff cannot add parties by objecting to Judge

25   Cobb’s R&R. Plaintiff is cautioned that consideration of such a motion and screening of

26   an amended complaint will further delay his case for many months. To the extent that

27   Plaintiff alleges spoliation, he must affirmatively seek sanctions for such conduct—his

28   ///

                                                   5
1    objection to Judge Cobb’s R&R is not the proper procedural vehicle for raising this

2    concern.

3           Plaintiff’s second objection is that his equal protection claim should be dismissed

4    without prejudice instead of with prejudice. Count II of Plaintiff’s amended complaint

5    contains allegations against Defendants Carpenter, Keith, Moyle, and Rexwinkel. (ECF

6    No. 45-1 at 11-12.) Judge Cobb recommended that Plaintiff should be allowed to proceed

7    with a First Amendment right to seek redress of grievances claim against these

8    Defendants and dismissed with prejudice Plaintiff’s due process and equal protection

9    claims. (ECF No. 76 at 11.) Plaintiff’s equal protection claim was dismissed with prejudice

10   because “[t]his was Plaintiff’s second attempt at stating an equal protection claim, and he

11   still has not set forth any viable allegations to support such a claim.” (Id. at 10.)

12          Plaintiff seems to concede that he has not stated an equal protection claim but

13   objects to the dismissal of his equal protection claim with prejudice because he believes

14   that he may uncover evidence during discovery to support his claim. (See ECF No. 83 at

15   4-5 (“Other inmates have their appeals processed and receive fair and un-biased parole

16   hearing[s], which establishes an equal protection claim on this issue also, which at some

17   point should be allowed to advance based on evidence, giving cause that any dismissal

18   at this stage of litigation should be without prejudice. Other than that, this Plaintiff has no

19   qua[l]ms, but must object to all ‘with prejudice’ recommendations, being that full discovery

20   has not been completed, and other critical factors are likely to arise as discovery

21   progresses, and fully supports this Plaintiff’s claims.”).) Plaintiff puts the cart before the

22   horse—he must state a plausible claim supported by factual allegations before he can

23   obtain discovery on that claim. See generally Bell Atl. Corp. v. Twombly, 550 U.S. 544

24   (2007).

25          Plaintiff’s third objection relates to defense counsel’s efforts to find a substitute party

26   for Defendant Rexwinkel, who is now deceased. Defendant Rexwinkel’s death was noted

27   in an unexecuted service of process return from the U.S. Marshals Service filed on May

28   25, 2018. (ECF No. 26.) Judge Cobb determined that Plaintiff’s claims against Rexwinkel

                                                     6
1    were not extinguished by her death and directed defense counsel to undertake an

2    investigation and submit a declaration outlining efforts taken to identify an estate and

3    potential successor party for Rexwinkel. (ECF No. 76 at 15-16.) Defense counsel sent a

4    certified letter to Rexwinkel’s address, addressed to the administrator of her estate,

5    requesting the contact information for the administrator to be provided by July 26, 2018.

6    (Id. at 16.) Defense counsel also left two voice messages on the telephone number she

7    had for Rexwinkel, asking that the administrator for the estate contact her office. (Id.)

8    Defense counsel received no responses. (Id.) Additional searches of probate records and

9    obituaries in the Reno Gazette Journal and the Nevada Appeal did not turn up a

10   successor. (Id. at 16-17.)

11          Judge Cobb recommended that defense counsel was not required to take

12   additional steps to identify a successor to Defendant Rexwinkel. (Id. at 8.) Plaintiff objects

13   to this recommendation, arguing that defense counsel’s efforts to locate Defendant

14   Rexwinkel were inadequate. (ECF No. 83 at 8.) Plaintiff has not identified legal authority

15   for his assertion that defense counsel must do more than has already been done, such as

16   conducting a credit check, searching for utility bills, or investigating IRS filings, DMV

17   registrations, or bank accounts. (See id.) The Court finds that sufficient efforts were

18   undertaken. See In re MGM Mirage Sec. Litig., 282 F.R.D. 600, 603 (D. Nev. 2012)

19   (requiring a “reasonable” inquiry).

20          Accordingly, the Court overrules Plaintiff’s objections.

21   V.     DEFENDANT JULIE REXWINKEL

22          Plaintiff had until October 23, 2018 (90 days from the filing of the suggestion of

23   Rexwinkel’s death), to file a motion for substitution identifying Defendant Rexwinkel’s

24   executor or administrator as a party or Defendant Rexwinkel would be dismissed under

25   Fed. R. Civ. P. 25(a)(1). (ECF No. 100 at 11; ECF No. 76 at 19.) Plaintiff filed a notice on

26   August 21, 2018, that the Court construed as a motion for substitution, but that motion

27   was denied. (ECF No. 90 (notice); ECF No. 100 at 11 (order denying motion).) To date,

28   Plaintiff has not filed an additional motion for substitution. Accordingly, the Court will

                                                   7
1    dismiss Defendant Rexwinkel from this action under Fed. R. Civ. P. 25(a)(1). The

2    dismissal will be without prejudice because the “history of Rule 25(a) and Rule 6(b) makes

3    it clear that the 90 day time period was not intended to act as a bar to otherwise meritorious

4    actions, and extensions of the period may be liberally granted.” Zanowick v. Baxter

5    Healthcare Corp., 850 F.3d 1090, 1094 (9th Cir. 2017) (quoting Cont’l Bank, N.A. v. Meyer,

6    10 F.3d 1293, 1297 (7th Cir. 1993)).

7    VI.     CONCLUSION

8            The Court notes that the parties made several arguments and cited to several cases

9    not discussed above. The Court has reviewed these arguments and cases and determines

10   that they do not warrant discussion as they do not affect the outcome of the objections

11   before the Court.

12           It is therefore ordered that the Report and Recommendation of Magistrate Judge

13   William G. Cobb (ECF No. 76) is accepted and adopted in full. Plaintiff’s Objection (ECF

14   No. 83) is overruled. The Clerk is directed to detach and file Plaintiff’s First Amended

15   Complaint (ECF No. 45-1) along with the attached exhibits thereto. Plaintiff will be allowed

16   to proceed with the following claims: (1) his Eighth Amendment failure to protect claims in

17   Count I against Defendants Ronald Mullins, Cox, McDaniel, Foster, Baca, and Walsh (in

18   their official and individual capacities); (2) his First Amendment claim that Defendants

19   Keith, Carpenter, and Moyle violated his right to seek redress of grievances in Count II (in

20   their individual capacity only); and (3) his retaliation claim against and Keith in Count II (in

21   his individual capacity only).

22           It is further ordered that Defendant Rexwinkel is dismissed from this action without

23   prejudice.

24           It is further ordered that Plaintiff’s motion for leave to file a surreply (ECF No. 89) is

25   denied.

26           It is further ordered that Defendants’ motion to strike (ECF No. 91) is denied as

27   moot.

28   ///

                                                     8
1           It is further ordered that Defendants’ objection to Magistrate Judge Order (ECF No.

2    82) is overruled.

3           DATED THIS 10th day of December 2018.

4
                                                     MIRANDA M. DU
5                                                    UNITED STATES DISTRICT JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 9
